DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks page 8, filed November 10, 2021, with respect to the rejection of claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1, the prior art of record fails to anticipate or render obvious turning off a sensor; sampling a fall curve from the sensor in response to turning off the sensor via fall curve circuitry to generate fall curve data; comparing the fall curve data to a set of fall curve signatures; and identifying the sensor or a sensor fault as a function of the comparing, in combination as claimed by Applicant.
	Regarding claim 14, the prior art of record fails to anticipate or render obvious turning off a sensor; sampling a fall curve from the sensor in response to turning off the sensor via fall curve circuitry to generate fall curve data; comparing the fall curve data to a set of fall curve signatures; and identifying the sensor or a sensor fault as a function of the comparing, in combination as claimed by Applicant.
	Regarding claim 19, the prior art of record fails to anticipate or render obvious turning off a sensor; sampling a fall curve from the sensor in response to turning off the sensor via fall curve circuitry to generate fall curve data; comparing the fall curve data to a set of fall curve signatures; and identifying the sensor or a sensor fault as a function of the comparing, in combination as claimed by Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Tanutama et al. in U.S. Patent Publication 2018/0120132 A1 teaches “In an instance the apparatus 25 determines that the received sensor data from the sensor 302a is faulty or includes an indication of an error (e.g., the sensor 302 is not performing expected operations), the apparatus 25 may suggest a replacement request.” ([0117]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MISCHITA L HENSON/Primary Examiner, Art Unit 2865